NOTICE: NOT FOR OFFICIAL PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                   AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                              LESLIE C., Appellant,

                                          v.

            DEPARTMENT OF CHILD SAFETY, J.B., Appellees.

                               No. 1 CA-JV 21-0116
                                 FILED 9-23-2021


               Appeal from the Superior Court in Maricopa County
                                No. JD531365
                 The Honorable Kristin Culbertson, Judge

                                    AFFIRMED


                                     COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Department of Child Safety, Mesa
By Amanda Adams
Counsel for Appellees



                        MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in which
Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.
                              LESLIE C. v. DCS, J.B.
                               Decision of the Court

B A I L E Y, Judge:

¶1            Leslie C. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her son, J.B., born in 2008. Because the
court’s order is sufficiently supported by findings of facts and reasonable
evidence, we affirm.

                    FACTS AND PROCEDURAL HISTORY

¶2             We “view the facts in the light most favorable to upholding
the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz.
547, 549, ¶ 7 (App. 2010).

¶3             During 2017, the Department of Child Safety (“DCS”)
received multiple reports that Mother was neglecting J.B. The reports
indicated Mother appeared to be abusing substances, frequently failed to
pick up J.B. from school, lived in an unsafe home, and withdrew J.B. from
school when she became homeless.

¶4            DCS removed J.B. from Mother’s care in late 2017 and filed a
dependency petition in early 2018. The petition alleged that Mother was
unable to parent J.B. due to neglect and could not meet J.B.’s need for food,
appropriate shelter, clothing, and adequate supervision nor maintain the
disability services J.B. received for his severe autism. An earlier
dependency in 2013 involved the same concerns.

¶5            Mother did not contest the dependency.           The court
adjudicated J.B. dependent as to Mother and approved a case plan of family
reunification. DCS provided Mother with services including a parent aide,
a case aide, drug testing, substance abuse assessments and treatment, case
management services, counseling, and transportation.

¶6            In 2019, the court changed the case plan to severance and
adoption, and DCS moved to terminate Mother’s parental rights based on
15 months’ time-in-care. 1 See A.R.S. § 8-533(B)(8)(c). The motion alleged
that J.B. remained in out-of-home care, in part, because Mother had not
maintained stable housing and employment, had not provided proof of
income, and could not meet J.B.’s special needs.

¶7          At a contested hearing in March 2021, both Mother and a DCS
case manager testified. The court found Mother’s explanations for her

1   Father is not party to this appeal.



                                          2
                             LESLIE C. v. DCS, J.B.
                              Decision of the Court

intermittent compliance with counseling and failure to submit a hair follicle
drug test were not credible, and that she had not shown stability in her
employment or housing. The court also found Mother attended only two
meetings for J.B.’s developmental disability services and had no plan to
balance his significant needs with her ability to meet his basic needs. The
court thus terminated Mother’s parental rights.

¶8            We have jurisdiction over Mother’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-
120.21(A)(1), -2101(A)(1), and Arizona Rules of Procedure for the Juvenile
Court 103 and 104.

                                 DISCUSSION

¶9            Mother argues the juvenile court failed to make sufficient
factual findings to support its conclusion that she is “unable to exercise
proper and effective parental care and control in the near future,” under
A.R.S. § 8-533(B)(8)(c).

¶10            To terminate parental rights, a court must find clear and
convincing evidence of at least one statutory ground in A.R.S. § 8-533(B)
and must find by a preponderance of the evidence that termination is in the
child’s best interests. A.R.S. § 8–537(B); Kent K. v. Bobby M., 210 Ariz. 279,
281, 288, ¶¶ 7, 41 (2005); Ruben M., 230 Ariz. 236, 239-40, ¶ 19 (App. 2012).

¶11           Termination based on 15 months’ time-in-care requires proof
that DCS “made a diligent effort to provide appropriate reunification
services,” but “the parent has been unable to remedy the circumstances that
cause the child to be in an out-of-home placement” and “there is a
substantial likelihood that the parent will not be capable of exercising
proper and effective parental care and control in the near future.” A.R.S. §
8–533(B)(8), (8)(c).

¶12            A court’s order terminating parental rights must make
specific findings of fact to support the order. A.R.S. § 8-538(A); Ariz. R.P.
Juv. Ct. 66(F)(2)(a); see also Logan B. v. Dep’t of Child Safety, 244 Ariz. 532, 537,
¶¶ 13-14 (App. 2018). The court “is not required to list each and every fact
relied upon in making its findings,” but must include “the essential and
determinative facts on which the conclusion was reached.” Logan B., 244
Ariz. at 537, ¶ 15 (internal quotation marks and citation omitted); see also
Ruben M., 230 Ariz. at 240-41, ¶¶ 22, 25-26 (stating court must make “at least
one factual finding sufficient to support each . . . conclusion[] of law” and
include all the ultimate facts necessary to resolve the disputed issues).



                                         3
                          LESLIE C. v. DCS, J.B.
                           Decision of the Court

¶13           Here, the court’s 13-page order includes detailed factual
findings that Mother had not remedied the circumstances that brought J.B.
into care:

      Although Mother engaged in some services, she did not
      complete her Lifewell counseling, did not successfully
      complete parent aide services, had issues with visitation such
      that the Court reduced her time, remains unemployed, has
      unstable housing, failed to drug test as ordered by the Court,
      and seemingly has no plan in place to balance [J.B.’s]
      significant needs with being able to provide him with basic
      necessities.

The court also found that the evidence supported that “[t]here is a
substantial likelihood that Mother will not be capable of exercising proper
and effective parental care and control in the near future.” These findings
are sufficiently specific, and we conclude that reasonable evidence supports
them. See Ruben M., 230 Ariz. at 240, ¶ 24 (stating primary purpose for
express findings is to allow the appellate court to determine which issues
were decided and whether the juvenile court correctly applied the law, but
the appellate court does not reweigh evidence).

                              CONCLUSION

¶14           Because sufficient findings of fact and reasonable evidence
support the juvenile court’s order terminating Mother’s parental rights, we
affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4